DOOLING, J.
Defendant appeals from an order directing him to pay plaintiff for her support under the terms of a final decree of divorce at the rate of $530.40 per month during the year 1948. The amount is based upon the net earnings of defendant in 1947 calculated in accordance with the property settlement agreement which was made a part of the decree, and has been construed in Kohn v. Kohn, Civ. No. 14017, ante, p. 708 [214 P.2d 71], this day filed. Two items of income included by the court are questioned: 1. a sum paid to defendant as salary by Federated Investment Company which the court treated as a dividend; and 2. income received from property acquired from the estate of George Kohn, deceased.
Appellant’s similar contentions in Kohn v. Kohn, Civ. N. 14017, ante, p. 708 [214 P.2d 71], were disposed of adversely to him and no purpose would be served by repeating the discussion of them.
Order affirmed.
Nourse, P. J., and Goodell, J., concurred.
A petition for a rehearing was denied February 25, 1950, and appellant’s petition for a hearing by the Supreme Court was denied March 23, 1950. Schauer, J., voted for a hearing.